Exhibit 10.4




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (“Amendment”) to the Employment Agreement dated December
18, 2017 (the “Agreement”) between Kenneth Pollack (the “Executive”) and AGNC
Mortgage Management, LLC (the “Company”), is entered into as of January 25, 2019
(the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive are parties to the Agreement and wish to
enter into this Amendment to revise certain terms and conditions of the
Agreement on and after the Effective Date; and
WHEREAS, it is in the interests of the Company that the Executive’s services
continue to be available to the Company; and
WHEREAS, it is a condition to the Executive’s continued employment by the
Company that the Executive execute and deliver this Amendment, and in order to
induce the Executive to continue his employment, the Company has agreed to
provide him with the rights and benefits described more fully herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.Paragraph 4(c) of the Agreement is amended and restated in its entirety read
as follows:
Long-Term Incentive Awards. Beginning in the first quarter of calendar year
2019, and during the first quarter of each calendar year of the Employment
Period thereafter, Executive shall be eligible to receive long-term incentive
award(s), subject to approval by the Board, as part of the Company’s long-term
incentive program applicable to other executives (the “Target Annual LTIA”).
Beginning in the calendar year 2019 and beyond, such grants shall have an
aggregate target fair value equal to 150% of Executive’s Base Salary for the
corresponding calendar year (initially set at $750,000). Annual grants will be
comprised of a combination of 50% “Performance-Based Awards” that shall vest
based upon the achievement of certain specified performance metrics (as
determined by the Compensation Committee in its reasonable judgment)
(the “Performance-Based Metrics”) measured over a multi-year performance period
with the amount of shares and the associated performance targets specified at or
before the grant date of the award, and 50% time-based awards that shall vest
based on continued service over a multi-year period. If the Performance-Based


        

--------------------------------------------------------------------------------




Metrics are exceeded (as determined by the Compensation Committee in its
reasonable judgment), the Executive may earn up to 200% of the target number of
shares underlying the Performance-Based Award. Notwithstanding the foregoing,
each Target Annual LTIA shall be subject to approval by the Board and to the
terms and conditions of the Equity Plan and the applicable award agreement(s) to
be entered into between AGNC and the Executive, which shall be consistent with
the terms hereof.
2.    Effect on Agreement. Other than as specifically amended herein, the
Agreement shall remain in full force and effect.
3.    Complete Agreement. (a) This Amendment together with the Agreement
embodies the complete agreement and understanding between the parties with
respect to the subject matter hereof.
4.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronically transmitted counterparts), each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.
5.    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Maryland. The
Company and the Executive agree that the state and federal courts located in the
State of Maryland shall have jurisdiction in any action, suit or proceeding
based on or arising out of this Agreement and the Company and the Executive
hereby: (a) submit to the personal jurisdiction of such courts, (b) consent to
service of process in connection with any action, suit or proceeding and
(c) waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.


[SIGNATURES ON FOLLOWING PAGE]




2
            

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






AGNC MORTGAGE MANAGEMENT, LLC


By: /s/ Gary Kain        
Name: Gary Kain
Title: Chief Executive Officer


EXECUTIVE


By: /s/ Kenneth Pollack        
Name: Kenneth Pollack




        